United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Plainfield, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1319
Issued: December 7, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 30, 3017 appellant, through counsel, filed a timely appeal from a December 19,
2016 merit decision and an April 6, 2017 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant has established disability from work on or after
June 21, 2012 due to a work-related left knee condition; (2) whether OWCP properly denied
authorization of appellant’s October 22, 2012 left knee surgery; and (3) whether OWCP properly
denied appellant’s request for reconsideration of the merits of her claim pursuant to 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.3 The facts as presented in the Board’s
prior decisions are incorporated herein by reference. The relevant facts are as follows.
OWCP accepted that on October 5, 2009 appellant, then a 34-year-old letter carrier,
sustained a medial meniscus tear of her left knee due to a fall down stairs at work. The claim
was assigned File No. xxxxxx003. Appellant stopped work on October 5, 2009 and began to
receive compensation on the daily rolls.4
On January 12, 2010 Dr. Jeffrey F. Augustin, an attending Board-certified orthopedic
surgeon, performed a left knee arthroscopy with lateral meniscectomy and excision of plica. The
surgery was authorized by OWCP.
In a June 17, 2010 decision, OWCP terminated appellant’s wage-loss compensation and
medical benefits, effective June 17, 2010, because she ceased to have residuals of her October 5,
2009 work injury as of that date. It based its termination action on a May 30, 2010 report of
Dr. Augustin and a May 3, 2010 report of Dr. Jerome D. Rosman, a Board-certified orthopedic
surgeon, who served as an OWCP referral physician.
By decision dated November 17, 2010, OWCP modified its June 17, 2010 termination
decision to reflect that only appellant’s wage-loss compensation was terminated, effective
June 17, 2010. It explained that the May 12, 2010 notice of proposed termination failed to
mention that medical benefits related to the October 5, 2009 work injury would be terminated.
On June 21, 2012 appellant filed a traumatic injury claim (Form CA-1) alleging that she
injured her left knee at work on June 20, 2012 when she stepped down off a curb. She indicated
that she felt a tug and twist in her knee and heard a popping sound. OWCP assigned the claim
File No. xxxxxx402.5

3

Docket Nos. 14-1187 and 14-1215 (issued February 2, 2015).

4

Appellant later began to receive compensation on the periodic rolls.

5

This claim was initially developed under File No. xxxxxx402, but beginning in early 2013 the documents for
this claim were administratively combined with File No. xxxxxx003, the file created for appellant’s October 5, 2009
employment injury.

2

In an August 9, 2012 decision, OWCP denied appellant’s traumatic injury claim in File
No. xxxxxx402 because had not submitted sufficient medical evidence to establish that she
sustained a left knee injury in the performance of duty on June 20, 2012.
On October 22, 2012 Dr. Allen Glushakow, an attending Board-certified orthopedic
surgeon, performed left knee surgery, including abrasion arthroplasty, chondroplasty,
arthrotomy, and partial lateral meniscectomy. He noted that during the surgery he observed an
effusion, an osteochondral fracture of the medial femoral condyle, and an acute tear of the lateral
meniscus. The surgery was not authorized by OWCP.
By decision dated February 20, 2013, an OWCP hearing representative modified
OWCP’s August 9, 2012 decision to accept the condition of left knee sprain as occurring on
June 20, 2012 “with entitlement to medical benefits being limited to the claimant’s emergency
room visit on June 20, 2012.” He noted, “The district [office’s] denial of the claim for any other
left knee condition and for benefits subsequent to June 20, 2012 is affirmed.”
In an April 30, 2013 decision, OWCP advised appellant that her claim for a traumatic
injury on June 20, 2012 was formally accepted for a left knee sprain. It noted that, per the
hearing representative’s February 20, 2013 decision, authorization for medical treatment was
limited to treatment at the emergency room on June 20, 2012. OWCP further noted, “If the
current accepted condition(s) need to be revised or additional complications related to the current
accepted condition(s) need to be added, your physician should explain in writing, with medical
rationale, the relationship between any additional condition and the work injury or the current
accepted condition(s) noted above.”
On May 10, 2013 appellant filed claims for compensation (Form CA-7) for the periods
June 21 through October 21, 2012 and October 22, 2012 through March 18, 2013.6 The first
period of compensation was filed under File No. xxxxxx402 and the latter period under File No.
xxxxxx003. With respect to the period, June 21 through October 21, 2012, OWCP advised
appellant by letter dated May 13, 2013 that she should pursue her appeal rights associated with
the February 20, 2013 decision.
In an informational letter dated June 10, 2013, OWCP advised appellant that her claim
for compensation for the period October 22, 2012 to March 18, 2013 was not payable. It
explained her that in its November 17, 2010 decision, it had terminated her wage-loss
compensation, effective June 17, 2010.
In a July 17, 2013 letter received on that date, counsel, on behalf of appellant, sought
compensation for her October 22, 2012 left knee surgery and any periods of disability related to
her accepted work-related knee condition. He noted, “[Appellant] underwent surgery by

The employing establishment advised that appellant’s employment had been terminated, effective November 27,
2012, due to the expiration of her appointment.
6

3

Dr. Glushakow under the above file in October 2012. Clearly, this is new evidence and was not
available on June 17, 2010. Appellant is now disabled as a result of the effects of the surgery.”7
In a November 14, 2013 decision, OWCP denied appellant’s July 17, 2013
reconsideration request, finding that it was untimely filed with respect to the November 17, 2010
decision and failed to demonstrate clear evidence of error. It indicated that the June 10, 2013
“decision” for which she was considered to have requested reconsideration was an informational
letter rather than a final decision of OWCP, and therefore, she could not request reconsideration
of that decision. OWCP further noted, “Your attorney does not argue that the decision dated
November 17, 2010 was incorrect when it was issued.”
On January 10, 2014 appellant filed a recurrence claim (Form CA-2a) for disability from
work due to her work-related left knee condition, commencing June 21, 2012. She filed a similar
claim under OWCP File No. xxxxxx003 for a recurrence of disability commencing
October 22, 2012.
In an informational letter dated February 26, 2014, OWCP referenced both of appellant’s
left lower extremity traumatic injury claims and advised her that it had only accepted that she
sustained a left knee sprain on June 20, 2012 and that her case was only open for payment of
medical bills related to an emergency room visit on June 20, 2012. It further noted that appellant
had previously been provided with appeal rights in connection with prior decisions on this
matter.
In a March 5, 2014 letter, counsel, on behalf of appellant, indicated that he was
submitting evidence which he felt supported coverage of her October 22, 2012 surgery. In the
attached June 25, 2013 report, Dr. Glushakow explained why he felt that appellant’s need for
repeat left knee surgery on October 22, 2012 was due to her June 20, 2012 injury rather than an
earlier injury. He noted that, while the October 22, 2012 operative report did not show a tear of
the medial meniscus, there was an effusion and osteochondral fracture of the medial femoral
condyle, as well as an acute tear of the lateral meniscus. Dr. Glushakow advised that marked
synovitis was noted requiring a subtotal synovectomy, all of which was described in the
operative report. He indicated that appellant had fully recovered from the January 12, 2010
surgery and that prior operative reports did not note an osteochondral fracture and did not note
synovitis. Dr. Glushakow noted, “Therefore, the combination of these findings point to the cause
of [appellant’s] surgery being the incident of June 20, 2012.”
In a March 19, 2014 decision, OWCP denied appellant’s March 5, 2014 request for
reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of
error in OWCP’s prior decisions, including its decision dated April 30, 2013.
Appellant appealed to the Board and, in a February 2, 2015 decision,8 the Board set aside
OWCP’s November 14, 2013 and March 19, 2014 decisions, and remanded the case to OWCP
Counsel also stated that he wished to “appeal” June 17, 2010 and June 10, 2013 “decisions” of OWCP. As
noted herein, the June 10, 2013 document was an informational letter rather than a final decision of OWCP.
7

8

See supra note 3.

4

for further development. The Board found that OWCP improperly determined that counsel’s
communications on behalf of appellant constituted a request for reconsideration of its
November 17, 2010 decision, which modified its June 17, 2010 termination decision to reflect
that only her wage-loss compensation was terminated effective June 17, 2010. The Board found
that counsel expressly sought compensation for her October 22, 2012 left knee surgery and any
periods of disability related to her accepted left knee condition(s). Consequently, OWCP
improperly analyzed appellant’s case and wrongly determined, in its November 14, 2013 and
March 19, 2014 decisions, that she filed an untimely request for reconsideration and failed to
demonstrate clear evidence of error in its November 17, 2010 decision. The Board found that
she had an outstanding claim related to her October 22, 2012 left knee surgery and any periods of
disability arising after June 21, 2012. The Board remanded the case to OWCP for consideration
of that claim and directed OWCP to consider all the relevant documents relating to both
appellant’s accepted October 5, 2009 left knee injury and her accepted June 20, 2012 left knee
injury. After carrying out this development, OWCP was directed to issue an appropriate decision
on the matter.
On remand, OWCP issued a June 11, 2015 decision appellant’s request for authorization
of her October 22, 2012 surgery and her claim for a recurrence of disability commencing
June 21, 2012. It found that she failed to submit sufficient medical evidence in support of her
claim.
Appellant, through counsel, requested a telephonic hearing with a representative of
OWCP’s Branch of Hearings and Review. Prior to the hearing, OWCP’s hearing representative
determined, in a January 8, 2016 decision, that OWCP’s June 11, 2015 decision must be set aside
and the case remanded to OWCP for further development. She indicated that the case should be
forwarded to an OWCP medical adviser to address Dr. Glushakow’s medical opinions regarding
the October 22, 2012 surgery and to discuss whether there were additional medical conditions
causally related to the work injury of June 20, 2012. OWCP’s medical adviser should be asked
whether referral to a second opinion examiner would be appropriate. The hearing representative
noted that, after any additional development deemed necessary, OWCP should issue a de novo
decision as to whether appellant was disabled from June 21, 2012 and continuing and whether
the left knee surgery on October 22, 2012 was causally related to the June 20, 2012 work event.
On remand, OWCP determined that appellant and the case record should be referred to a
second opinion examiner. A second opinion examination referral was made to Dr. Timothy
Henderson, a Board-certified orthopedic surgeon, regarding the surgery and disability matters.
In a report dated November 10, 2016, Dr. Henderson advised that the October 22, 2012
surgical procedure was not secondary to the work injury that occurred on October 5, 2009. He
indicated that appellant suffered from a lateral meniscus tear,9 which was repaired and advised
that there was no further need for additional treatment regarding the work injury. Dr. Henderson
noted that she appeared to have recently sustained a new injury to her left meniscus, but that this
injury would not be a work injury. He indicated that appellant described symptoms of locking in
the recent past which did not clinically correlate to the work injury. Dr. Henderson did not
9

OWCP accepted appellant’s October 5, 2009 injury for left knee “medial” meniscus tear.

5

recommend a work capacity evaluation or work hardening program and indicated that she had
reached maximum medical improvement (MMI). He noted that the June 20, 2012 injury caused
an aggravation of arthritis, but indicated that the aggravation was temporary and had ceased at
this time. Dr. Henderson noted that the aggravation caused disability during appellant’s
employment and posited that she suffered disability from her arthritis. Appellant had partial
disability related to her degenerative changes and not the work injury. Dr. Henderson also noted
that she had not been totally disabled from June 21, 2012 and posited that she could perform
sedentary work.
On November 22, 2016 OWCP requested that Dr. Henderson clarify whether it should
update the accepted conditions to include aggravation of osteoarthritis in the left knee and
whether the restrictions provided were due to the work injury of October 5, 2009 or
June 20, 2012.
In an addendum report dated December 2, 2016, Dr. Henderson indicated that the workrelated aggravation of arthritis was temporary and had ceased at this time. He noted that he
inadvertently determined that this condition caused disability during appellant’s employment,
when in fact it was the work incident that caused the disability. Dr. Henderson noted that the
accepted conditions should not be updated to include aggravation of left knee osteoarthritis.
In a December 19, 2016 decision, OWCP found that appellant had not met her burden of
proof to establish disability commencing June 21, 2012 due to a work-related condition. It also
exercised its discretion and denied authorization for her October 22, 2012 left knee surgery.
On March 9, 2017 counsel, on behalf of appellant, requested reconsideration of OWCP’s
December 19, 2016 decision.
Counsel argued that Dr. Henderson’s November 10 and
December 2, 2016 reports were not well-rationalized as he did not adequately explain why her
June 20, 2012 employment injury did not cause disability on or after June 21, 2012 or why the
October 22, 2012 surgery was not necessitated by a work-related condition.
In an April 6, 2017 decision, OWCP denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a). It found that the argument submitted by
counsel on behalf of appellant did not present a new and relevant legal argument.
LEGAL PRECEDENT -- ISSUES 1 & 2
An employee seeking benefits under FECA10 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.11 In general the term disability under FECA means

10

Supra note 2.

11

J.F., Docket No. 09-1061 (issued November 17, 2009).

6

incapacity because of injury in employment to earn the wages which the employee was receiving
at the time of such injury.12 This meaning, for brevity, is expressed as disability from work.13
The medical evidence required to establish causal relationship between a claimed period
of disability and an employment injury is rationalized medical opinion evidence. The opinion of
the physician must be based on a complete factual and medical background of the claimant, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining
the nature of the relationship between the diagnosed condition and the specific employment
factors identified by the claimant.14
Section 8103(a) of FECA states in pertinent part: “The United States shall furnish to an
employee who is injured while in the performance of duty, the services, appliances, and supplies
prescribed or recommended by a qualified physician, which the Secretary of Labor considers
likely to cure, give relief, reduce the degree or the period of disability, or aid in lessening the
amount of the monthly compensation.”15
The Board has found that OWCP has great discretion in determining whether a particular
type of treatment is likely to cure or give relief.16 The only limitation on the OWCP’s authority
is that of reasonableness.17 Abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment, or actions taken which are contrary to both
logic and probable deductions from established facts. It is not enough to merely show that the
evidence could be construed so as to produce a contrary factual conclusion.18 In order to be
entitled to reimbursement of medical expenses, it must be shown that the expenditures were
incurred for treatment of the effects of an employment-related injury or condition.19 Proof of
causal relationship in a case such as this must include supporting rationalized medical
evidence.20
ANALYSIS -- ISSUES 1 & 2
The Board finds that the case is not posture for decision due to an unresolved conflict in
the medical evidence between Dr. Henderson, who served as an OWCP referral physician, and
Dr. Glushakow, an attending physician, regarding whether appellant’s October 22, 2012 surgery
12

See 20 C.F.R. § 10.5(f).

13

Roberta L. Kaaumoana, 54 ECAB 150 (2002); see also A.M., Docket No. 09-1895 (issued April 23, 2010).

14

See E.J., Docket No. 09-1481 (issued February 19, 2010).

15

5 U.S.C. § 8103.

16

Vicky C. Randall, 51 ECAB 357 (2000).

17

Lecil E. Stevens, 49 ECAB 673, 675 (1998).

18

Rosa Lee Jones, 36 ECAB 679 (1985).

19

Bertha L. Arnold, 38 ECAB 282, 284 (1986).

20

Zane H. Cassell, 32 ECAB 1537, 1540-41 (1981); John E. Benton, 15 ECAB 48, 49 (1963).

7

was necessitated by a work-related condition and whether she established disability on or after
June 21, 2012 due to a work-related condition.
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”21 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.22
In his November 10, 2016 report, Dr. Henderson advised that the October 22, 2012
surgical procedure was not secondary to the work injury, which occurred on October 5, 2009.
He indicated that appellant suffered from a lateral meniscus tear which was repaired and advised
that there was no further need for additional treatment regarding the work injury. Dr. Henderson
noted that she appeared to have recently sustained a new injury to her left meniscus, but that this
injury would not be a work injury. He indicated that appellant described symptoms of locking in
the recent past which did not clinically correlate to the work injury. Dr. Henderson did not
recommend a work capacity evaluation or work hardening program and indicated that she had
reached MMI. He noted that the June 20, 2012 injury caused an aggravation of arthritis, but
indicated that the aggravation was temporary and had ceased at this time. Dr. Henderson noted
that the aggravation caused disability during appellant’s employment and posited that she
suffered disability from her arthritis. Appellant had partial disability related to her degenerative
changes and not the work injury. Dr. Henderson also noted that she had not been totally disabled
from June 21, 2012 and posited that she could perform sedentary work. In an addendum report
dated December 2, 2016, he indicated that the work-related aggravation of arthritis was
temporary and had ceased at this time. Dr. Henderson noted that he inadvertently determined
that this condition had caused disability during appellant’s employment, when in fact it was the
work incident that caused the disability. He noted that the accepted conditions should not be
updated to include aggravation of left knee osteoarthritis.
In contrast, Dr. Glushakow explained in his June 25, 2013 report why he felt that
appellant’s need for repeat left knee surgery on October 22, 2012 was due to her June 20, 2012
injury rather than an earlier injury. He noted that, while the October 22, 2012 operative report
did not show a tear of the medial meniscus, there was an effusion and osteochondral fracture of
the medial femoral condyle, as well as an acute tear of the lateral meniscus. Dr. Glushakow
advised that a marked synovitis was noted requiring a subtotal synovectomy, all of which was
described in the operative report. He indicated that appellant had made a full recovery from the
surgery performed on January 12, 2010 and that prior operative reports did not note an
osteochondral fracture and did not note synovitis. Dr. Glushakow noted, “Therefore, the
combination of these findings point to the cause of [appellant’s] surgery being the incident of
June 20, 2012.”

21

5 U.S.C. § 8123(a).

22

William C. Bush, 40 ECAB 1064, 1975 (1989).

8

Consequently, the case must be referred to an impartial medical specialist to resolve the
conflict in the medical opinion evidence between Dr. Henderson and Dr. Glushakow regarding
whether appellant’s October 22, 2012 surgery was necessitated by a work-related condition and
whether she established disability on or after June 21, 2012 due to a work-related condition. On
remand, OWCP should refer her, along with the case file and the statement of accepted facts, to
an appropriate specialist for an impartial medical evaluation and report including a rationalized
opinion on this matter. After carrying out this development, it shall issue a de novo decision
regarding appellant’s claim.23
ORDER
IT IS HEREBY ORDERED THAT the April 6, 2017 and December 19, 2016 decisions
of the Office of Workers’ Compensation Programs are set aside, and the case is remanded for
further action consistent with this decision.
Issued: December 7, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

Given the Board’s disposition of the merits of this case, it is unnecessary to consider whether OWCP properly
denied appellant’s request for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
23

9

